 1   K&L GATES LLP
     10100 Santa Monica Boulevard
 2   Eighth Floor
     Los Angeles, California 90067
 3   Telephone: 310.552.5000
     Facsimile: 310.552.5001
 4
     Christina N. Goodrich (SBN 261722)
 5   christina.goodrich@klgates.com
 6   Attorneys for Defendants
     WeWoreWhat LLC, Onia, LLC and
 7
     Danielle Bernstein
 8
 9
                          UNITED STATES DISTRICT COURT
10
                         CENTRAL DISTRICT OF CALIFORNIA
11
     CV COLLECTION LLC, a New York              Case No. 2:20-cv-10290-RGK-AS
12   limited liability company, d/b/a The Great
     Eros,                                      DEFENDANTS WEWOREWHAT LLC,
13                                              ONIA, LLC AND DANIELLE
                         Plaintiff,             BERNSTEIN’S MOTION AND
14                                              NOTICE OF MOTION TO DISMISS,
            vs.                                 STAY, OR TRANSFER
15
     WEWOREWHAT, LLC, et al.,                DATE: March 1, 2021
16                                           TIME: 9:00 am
                      Defendants.            CTRM: 850
17                                           COMPLAINT FILED: November 10, 2020
18                                           JUDGE: HON. R. GARY KLAUSNER
19
20
21
22
23
24
25
26
27
28


           DEFENDANTS’ MOTION AND NOTICE OF MOTION TO DISMISS, STAY, OR TRANSFER
 1   TO THE COURT, THE PARTIES AND THEIR COUNSEL OF RECORD:
 2         PLEASE TAKE NOTICE that on March 1, 2021 at 9:00 am, or as soon
 3   thereafter as may be heard, Defendants WeWoreWhat, LLC (“WeWoreWhat”), Onia,
 4   LLC (“Onia”), and Danielle Bernstein (“Bernstein”) (collectively, “Defendants”) will,
 5   and hereby do, seek an order dismissing, staying, or transferring this action to the
 6   Southern District of New York.
 7         This Motion is made on the grounds that venue is improper pursuant to Federal
 8   Rule of Civil Procedure 12(b)(3) and the complaint should be dismissed.
 9   Alternatively, the first-to-file rule allows this Court to dismiss, stay, or transfer this
10   Action in favor of a previously filed related action that is currently pending in the
11   Southern District of New York, WeWoreWhat, LLC and Onia, LLC v. CV Collection,
12   LLC d/b/a The Great Eros, No. 1:20-cv-08623 as (1) Defendants’ Southern District of
13   New York Action was filed before this Action; (2) both actions involve the same
14   parties; and (3) both actions involve the same issues.
15         This Motion is also made on the grounds that if the Court does not dismiss the
16   case pursuant to Rule 12(b)(3), or dismiss, stay, or transfer this Action based on the
17   first-to-file rule, then transfer is appropriate under 28 U.S.C. § 1404(a) because the
18   interests of justice together with the convenience of the parties and witnesses
19   demonstrate that the Southern District of New York is an appropriate and convenient
20   forum.
21         This Motion is based on this Notice of Motion, the attached Memorandum of
22   Points and Authorities, the Declaration of Christina N. Goodrich and supporting
23   exhibits, the pleadings and records on file in this case, and upon such arguments as
24   may be presented to the court.
25         This motion is made following the conference of counsel pursuant to L.R. 7-3
26   which took place on numerous occasions, including on at least January 12, 14, 15, 20,
27   and 22, 2021. In follow up to a conference, on January 15, 2021, a draft of
28   Defendants’ memorandum in support of Defendants’ motion to dismiss, stay, or

                                                   1
              DEFENDANTS’ MOTION AND NOTICE OF MOTION TO DISMISS, STAY, OR TRANSFER
 1   transfer was sent to Plaintiff along with a request for an additional meet and confer.
 2   The parties again conferred on January 20, 2021. The parties were unable to resolve
 3   the dispute to avoid the need to file this motion.
 4
     DATED: January 25, 2021                      K&L GATES LLP
 5
 6                                           By: /s/ Christina N. Goodrich
 7                                               Christina N. Goodrich
 8                                                Attorney for Defendants
                                                  WeWoreWhat LLC, Onia, LLC and
 9                                                Danielle Bernstein
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
            DEFENDANTS’ MOTION AND NOTICE OF MOTION TO DISMISS, STAY, OR TRANSFER
